Case 2:19-cv-18713-KM-ESK Document 52 Filed 01/21/21 Page 1 of 2 PageID: 343



                                                                            Robert P. Lesko
                                                                            Partner
                                                                            robert.lesko@fisherbroyles.com
                                                                            Direct: 973-917-8686
                                                                            Cell: 973-714-0340
                                                                            100 Overlook Center, 2nd Floor
                                                                            Princeton, NJ 08540
                                                                            www.FisherBroyles.com



January 21, 2021


ECF

Edward S. Kiel, USMJ
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., USDCNJ no. 2:19-cv-18713

Dear Magistrate Judge Kiel:

We write pursuant to text order entered herein on December 1, 2020 (Doc. 47) to provide a joint letter
apprising Your Honor of the status of this matter in anticipation of the telephone status conference set for
January 26, 2021 at 3:00 pm.

Status of Discovery

The parties have exchanged written discovery demands and responses as well as documents. There is a
motion currently pending before Your Honor concerning Ameritas’ request for documents number 12.

Fifteen non-party document subpoenas served by Ameritas remain outstanding as of this writing. One of
the outstanding subpoenas (addressed to Life Equity, LLC) is the subject of a motion to compel
compliance, which has been fully briefed and is currently pending in the Northern District of Ohio, where
the subpoena was served. Another outstanding subpoena (addressed to EEA Life Settlements) is the
subject of dispute that Ameritas has been unable to resolve amicably. Ameritas will seek leave of this
Court to file its motion to compel compliance, as the subpoena was served within the District of New
Jersey. Ameritas is currently attempting to resolve two outstanding subpoenas for which responses are
now overdue. Ameritas is awaiting compliance with the remaining subpoenas upon the return date
provided therein.

Ameritas has issued a subpoena for testimony to the following non-parties: Hillel Schreiber (Cambridge
Settlements, LLC), Yaffa Sarn (widow of insured) and Jonathan Hercksy (trustee of ILIT that was initial
owner of the Ameritas policy and also insured’s stepson).

Defendant requests an opportunity to conference a question of the completeness of Ameritas’ discovery
responses on January 26. Ameritas’ moving papers on its motion to compel make repeated reference to
documents in Ameritas’ investigation file, which have not been produced to Wilmington Trust. Defendant
has not conferred with counsel for Ameritas on this issue, but referenced it in its opposition to Ameritas’
pending discovery motion.




  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                 PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
Case 2:19-cv-18713-KM-ESK Document 52 Filed 01/21/21 Page 2 of 2 PageID: 344


Edward S. Kiel, USMJ
January 21, 2021 | Page 2 of 2



Pending Motions

Ameritas’ motion to compel Wilmington Trust’s production of documents in response to Ameritas’
Document Request number 12 has been fully briefed based on Magistrate Judge Mannion’s and Your
Honor’s prior orders and is presently pending before Your Honor.

Ameritas’ motion to compel full compliance with subpoena directed to Life Equity, LLC has been fully
briefed and is presently pending before in the Northern District of Ohio, where the subpoena was served.

Other Issues to be Addressed

The most recent scheduling order entered in this matter by Judge Mannion calls for completion of fact
discovery on March 5, 2021 and expert discovery by April 30, 2021. The parties respectfully request
extension of the deadline for fact discovery to May 31, 2021 and expert discovery to July 30, 2021.

                                                   ------

The parties appreciate the Court’s attention and assistance and stand ready to provide any additional
information the Court may require.

Respectfully submitted jointly by,

Robert P. Lesko, Partner
FisherBroyles, LLP

Katherine Skeele
Holland & Knight LLP

Cc: All Counsel of Record via ECF




  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
    DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                   PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
